Citation Nr: 1030112	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for service-connected low 
back strain, to include the issue of restoration of a 20 percent 
evaluation as of October 1, 2008.  

2.  Entitlement to service connection for a right upper extremity 
disability.  

3.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and H.H.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1979.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  In April 2006, the 
RO denied service connection for "right shoulder and arm 
strain," and granted service connection for low back strain, 
evaluated as 20 percent disabling.  The Veteran appealed the 
denial of service connection.  In June 2007, the Veteran filed a 
claim for an increased rating for his service-connected low back 
strain.  In July 2008, the RO implicitly denied the claim for an 
increased rating for the low back strain and decreased the 
Veteran's evaluation for his low back strain to 0 percent 
(noncompensable), with an effective date of October 1, 2008.  
Based on its review of the Veteran's correspondence, the Board 
has determined that the scope of the issue on appeal includes 
both the issue of entitlement to restoration of the 20 percent 
evaluation as of October 1, 2008, and a claim for an initial 
evaluation in excess of 20 percent.  

The issues of service connection for a right upper extremity 
disability and entitlement to a TDIU are addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO's July 2008 RO rating decision, which reduced the 
Veteran's rating for his service-connected low back strain from 
20 percent to 0 percent, effective October 1, 2008, did not 
consider required regulatory provisions and denied the Veteran 
due process.

2.  The preponderance of the competent and credible evidence of 
record does not show that at any time during the pendency of the 
appeal that the Veteran's low back disorder, taking into account 
his complaints of pain, is manifested by forward flexion of the 
thoracolumbar spine of 30 degrees or less nor is it manifested by 
favorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  


CONCLUSIONS OF LAW

1.  The RO's July 2008 RO rating decision, which reduced the 
Veteran's rating for his service-connected low back strain from 
20 percent to 0 percent, is void ab initio, and the criteria for 
restoration of the 20 percent rating for this condition are met 
at all times since October 1, 2008.  38 C.F.R. §§ 3.105, 3.344 
(2009).  

2.  The schedular criteria for a rating in excess of 20 percent 
for the service-connected low back strain have not been met at 
all times during the pendency of the appeal.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, 
Diagnostic Code 5237 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation/Restoration of 20 Percent Evaluation

The Veteran asserts that he is entitled to an increased initial 
evaluation for his service-connected low back strain, to include 
the issue of restoration of a 20 percent evaluation as of October 
1, 2008.  

In April 2006, the RO granted service connection for low back 
strain, evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5237.   There was no appeal, and the RO's 
decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002 & 
Supp. 2009).    

In June 2007, the Veteran filed a claim for an increased rating.  

In April 2008, the RO notified the Veteran that it proposed to 
reduce his rating to 0 percent (noncompensable).  An associated 
April 2008 "proposed rating decision" essentially stated that the 
basis for the proposed reduction was that recent VA reports 
indicated that his low back strain had resolved, that his low 
back pathology, to include degenerative disc disease and 
spondylolisthesis, was not related to his service-connected low 
back strain, and that his symptoms warranted no more than a 
noncompensable rating.  

In July 2008, the RO decreased the Veteran's evaluation for his 
low back strain to 0 percent (noncompensable), with an effective 
date of October 1, 2008.  

A.  Restoration of 20 Percent Evaluation

The Board will first address the issue of whether the RO's July 
2008 reduction in the disability rating from 20 percent to 
noncompensable, effective October 1, 2008, was legally proper.  

In April 2006, service connection for the Veteran's low back 
strain was granted, an effective date of June 10, 2005, was 
assigned.  A 20 percent evaluation was assigned, also as of that 
date.  Thus, at the time of the RO's July 2008 rating decision, 
the Veteran's 20 percent rating had not been in effect for more 
than 5 years.  

The provisions of paragraphs § 3.344 (a) and (b) apply to ratings 
which have continued for long periods at the same level (5 years 
or more).  They do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these disabilities 
will warrant reduction in rating.  See 38 C.F.R. § 3.344(c) 
(2009).  The United States Court of Appeals for Veterans Claims 
(Court) stated in Lehman v. Derwinski, 1 Vet. App. 339 (1991) 
that use of parentheses suggests that the five year time frame is 
merely a guideline, not a mandate; and that the regulation is 
devoid of any language which could be construed as intended to 
establish an inflexible mandatory minimum time period.  

In addition, although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that have 
continued for long periods at the same level, the Court has held 
that several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue has 
been in effect for five or more years.  The Court has stated that 
certain regulations "impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon review 
of the entire history of the veteran's disability."  Brown v. 
Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 
4.1, 4.2, 4.13).  

The Brown case articulated three questions that must be addressed 
in determining whether a rating reduction was warranted by the 
evidence.  First, a rating reduction case requires ascertaining 
"whether the evidence reflects an actual change in the 
disability."  Second, it must be determined whether the 
examination reports reflecting such change were based upon 
thorough examinations."  Third, it must be determined whether the 
improvement actually reflects an improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  Brown, 5 Vet. App. at 421.  

It appears that the procedural safeguards have been met.  
Specifically, when a reduction in evaluation is considered 
warranted, a rating proposing severance will be prepared setting 
forth all material facts and reasons.  38 C.F.R. § 3.105(e).  In 
this case, the RO's April 2008 notification to the Veteran of the 
proposed reduction, and the accompanying April 2008 "proposed 
rating decision," both indicated that the Veteran's rating for 
his low back disability was to be reduced to noncompensable, and 
the reasons for the proposed reduction were discussed.  

However, a review of the RO's July 2008 decision, and the January 
2009 statement of the case (SOC), shows that the RO appears to 
have essentially analyzed the issue of reduction of the 20 
percent rating just as it would a claim for an increased rating.  
Specifically, the July 2008 decision, and the SOC, phrased the 
issue solely as one of an "evaluation," the RO's analysis only 
discussed the criteria at DC 5237, and the RO failed to include 
or discuss the provisions of 38 C.F.R. § 3.344.  Furthermore, 
although the RO indicated that it had determined that the Veteran 
did not have any low back pathology that was related to his 
service-connected low back strain, its analysis did not discuss 
the issue of whether there was "an actual improvement in the 
Veteran's ability to function under the ordinary conditions of 
life and work."  Brown.  

In summary, it does not appear that the RO's analysis was in 
compliance with 38 C.F.R. § 3.344.

The Court has stated that both decisions by the RO and by the 
Board that do not apply the provisions of 38 C.F.R. § 3.344, when 
applicable, are void ab initio (i.e., at their inception).  
Lehman v. Derwinski, 1 Vet. App. 339 (1991); Peyton v. Derwinski, 
1 Vet. App. 282 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992); Brown v. Brown, 5 Vet. App. 413 (1993); see also Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (where VA reduces the 
appellant's rating without observing applicable laws and 
regulations the rating is void ab initio and the Court will set 
aside the decision).  

Since the rating decision that accomplished the reduction of the 
20 percent evaluation for the Veteran's service-connected low 
back strain did not properly apply the provisions of 38 C.F.R. §§ 
3.105 and 3.344, the reduction is void.  The appropriate remedy 
in this case is a restoration of the 20 percent evaluation 
effective on the date of the reduction.  See Hayes, 9 Vet. App. 
at 73 (improper reduction reinstated effective date of 
reduction).  

The Board finds that the Veteran's 20 percent evaluation was 
improperly reduced, that the reduction of the evaluation is void 
ab initio, and that the 20 percent evaluation for the Veteran's 
low back disability should be restored.  Accordingly, the Board 
finds that restoration of the 20 percent evaluation for the 
Veteran's low back strain, effective October 1, 2008, is 
warranted.  

B.  Increased Rating

In June 2007, the Veteran filed his claim for an increased 
rating.  In July 2008, the RO denied the claim.  The Veteran has 
appealed.  Given the Board's decision in Part I.A., the issue at 
this point is whether a rating in excess of 20 percent is 
warranted.  

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2009), the Veteran's service treatment reports show 
several treatments for back pain between 1972 and 1979.  The 
post-service medical evidence shows treatment for low back 
symptoms beginning in 1994, with findings and notations that 
included sciatica, Grade I spondylolisthesis, and a pars defect 
at L5-S1, herniated discs, degenerative disc disease, 
degenerative joint disease, and several epidural treatments in 
2000.  In September 2000, he underwent procedures that included 
targeted epidural injections, and multiple trigger point blocks.  
His postoperative diagnoses were disc extrusion at L5-S1, 
spondylolisthesis at L4-5 and L5-S1, and secondary myofascial 
pain syndrome, lumbosacral region.  A February 2006 VA 
examination report showed that the Veteran had forward flexion to 
90 degrees, and contained an impression of moderate chronic 
lumbar strain.  

The Veteran filed his claim in June 2007.  The time period in 
issue is therefore from June 2006 to the present.  See 38 C.F.R. 
§ 3.400(o)(2) (2009).  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA's 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

The Veteran's low back strain has been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  

DC 5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral disc 
syndrome) are all rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  

The General Rating Formula provides that a 20 percent rating is 
warranted for: Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 degrees 
or less. 

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula or 
the "Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes", whichever results in a higher rating.  
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 40 percent 
is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  [Note 
1].

A Note to the General Rating Formula for Diseases and Injuries of 
the Spine provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.

Note (2): When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria for 
the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code or 
codes.

Note (3): If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the basis 
of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.

The only recorded ranges of motion in the lumbar spine during the 
time period in issue are found in a VA examination report, dated 
in November 2007, which shows that the Veteran's spine had 
forward flexion to 45 degrees.  The assessment noted degenerative 
disc disease, first degree spondylolisthesis L5-S1, and 
degenerative changes at L4-5.  

The Board finds that a rating in excess of 20 percent is not 
warranted under DC 5237, 5242, or 5243, and the General Rating 
Formula.  The only recorded ranges of motion are in the 
aforementioned November 2007 VA examination report, which show 
that the Veteran's back has flexion to no less than 45 degrees.  
In addition, there is no evidence of ankylosis of the entire 
thoracolumbar spine.  In summary, there is no evidence to show 
that the Veteran has favorable ankylosis of the entire 
thoracolumbar spine, or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  With regard to DC 5243, there is no 
competent evidence to show that he has been diagnosed with 
intervertebral disc syndrome, and no evidence of incapacitating 
episodes within the meaning of the regulation.  See Diagnostic 
Code 5243, Note 1.  The Board therefore finds that the evidence 
is insufficient to show that the Veteran has intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  

The Board has also considered the evidence pertaining to 
additional functional impairment due to factors such as pain, 
weakness and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 (2009) 
and as interpreted in DeLuca v. Brown, 8 Vet. App. 202, 204-206 
(1995).  

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, there is insufficient objective evidence of 
pathology, disuse atrophy, incoordination on use, weakness, or 
painful motion such that a rating in excess of 20 percent is 
warranted under these regulations.  Deluca; see also VAGCOPPREC 
9-98, 63 Fed. Reg. 56704 (1998).  Although the Veteran's low back 
is symptomatic of pain, there is no clinical indication that his 
symptoms result in any additional functional limitation to a 
degree that would support a rating in excess of 20 percent.  In 
this regard, the November 2007 VA examination report notes that 
the Veteran complained of daily back pain that radiated down both 
legs to his feet, that was exacerbated by walking or 
weightbearing for over 10 minutes.  He also reported that he 
often had flare-ups that lasted for hours.  He reported that he 
had numbness and tingling in his legs and feet, without flare-ups 
or worsening pain, weakness, fatigue, or functional loss.  The 
report indicates that he used a cane, but not a back brace, and 
that he was independent in his activities of daily living.  On 
examination, there were no spasms.  He was noted, even after 
repetitive range of motion testing, to have 0 to 30 degrees of 
extension, 0 to 20 degrees of left lateral flexion, 0 to 30 
degrees of right lateral flexion, 0 to 40 degrees of right 
lateral rotation, and 0 to 30 degrees of left lateral rotation.  
He was able to walk in tandem and on his toes and on his heels.  
The examiner stated that "additional limitation of function due 
to repetitive use or flare-ups cannot be determined without 
resorting to mere speculation."  

As for the other medical evidence, a January 2007 private 
magnetic resonance imaging (MRI) study contains impressions 
noting degenerative first degree spondylolisthesis L5 in relation 
to S1 with diffuse bulging of the disc eccentric to the right, 
resulting in moderate to severe right foraminal stenosis 
associated with facet joint degenerative changes, and lumbar 
degenerative disc disease L4-5.  That same month, the Veteran 
underwent lumbar epidural steroid injection at L4-5 and lumbar-
intra-articular facet blocks.  A December 2007 report states that 
he underwent a posterior lumbar interbody fusion L5-S1, with 
insertion of Brantigan cages bilaterally, and bone morphogenic 
protein, with bilateral pedicle screws and rods at L5-S1.  

In summary, the Veteran is shown to have 15 degrees more flexion 
than that required for a 40 percent rating under DC 5237 even 
taking into account his pain after repetitive range of motion 
testing.  The findings (or lack thereof) as to ranges of motion, 
strength, atrophy, and neurological functioning for the service-
connected disability do not, in the Board's judgment, show that 
the Veteran has functional loss due to pain to warrant a rating 
in excess of 20 percent.  To the extent that the November 2007 
examiner was unable to estimate the additional limitation of 
function due to repetitive use, the Board notes that in the 
context of an increased rating claim, that if the level of the 
appellant's disability cannot be determined without resorting to 
speculation, then it has not been proven to the level of 
equipoise and a staged rating is not appropriate.  See Chotta v. 
Peake, 22 Vet. App. 80, 86 (2008); see also 38 C.F.R. § 3.102 
(2009) (noting that the Board may not award benefits when the 
award would be based upon pure speculation).  Accordingly, the 
evidence is insufficient to show that the loss of motion in the 
spine more nearly approximates the criteria for a 40 percent 
rating, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  

As a final matter, the evidence is insufficient to show that the 
Veteran has any neurological disorders that are related to his 
low back disability.  See General Rating Formula, Note 1; see 
also November 2007 VA examination report (noting that there were 
no objective findings of radiculopathy).  

Accordingly, the Board finds that a rating in excess of 20 
percent is not warranted under the General Rating Formula.  38 
C.F.R. § 4.71a, DC 5237.

In deciding the Veteran's claim, the Board has considered the 
determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  As noted above, the Board does not find evidence that 
the Veteran's low back evaluation should be increased for any 
separate period based on the facts found during the whole appeal 
period.  The evidence of record supports the conclusion that the 
Veteran is not entitled to additional increased compensation 
during any time within the appeal period.  The Board therefore 
finds that the evidence is insufficient to show that the Veteran 
had a worsening of his low back disability such that a rating in 
excess of 20 percent is warranted.  

Based on the Veteran's and his representative's written 
statements to the RO, personal hearing testimony, and the 
claimant's statements to his VA examiner, the Board considered 
the application of 38 C.F.R. § 3.321(b)(1) (2009).  Although the 
Veteran reported that he stopped working due to his low back 
strain, the evidence does not reflect that his low back disorder, 
acting alone, causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation) or 
requires frequent periods of hospitalization such that the 
application of the regular schedular standards is rendered 
impracticable.  Therefore, the Board concludes the criteria for 
submission for extra-schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. 
App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In reaching the above conclusions, the Board has also not 
overlooked the Veteran's and his representative's written 
statements to the RO and the claimant's statements to his VA 
examiner, or the personal hearing testimony.  In this regard, 
while the Veteran is credible to report on what he sees and feels 
and others are credible to report on what they can see, neither 
is competent to report that a service connected disability meets 
the criteria for an increased rating because such an opinion 
requires medical expertise which they have not been shown to 
have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Moreover, the Board finds 
more competent and credible the opinion by the November 2007 VA 
examiner as to the severity of the claimant's low back strain 
than the Veteran and his representative's lay claims.  See Black 
v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 
2002), VA has a duty to notify the claimant of the information 
and evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, and 
the effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to provide 
and what evidence VA will attempt to obtain.  Third, VA has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim.  This includes obtaining all relevant 
evidence adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A (West 2002). 

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.  

Next, the Board finds that the Veteran was provided adequate 
38 U.S.C.A. § 5103(a) notice, including notice in accordance with 
the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), in an October 2007 letter prior to the July 2008 rating 
decision.  Moreover, the Board finds that even if the above 
letter did not provide the Veteran with adequate notice, this 
notice problem does not constitute prejudicial error in this case 
because the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the claim 
after reading the above letter as well as the rating decision, 
statement of the case, and the supplemental statement of the 
case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the RO has 
provided assistance to the appellant as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.  It appears that all known 
and available post-service records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  In this regard, the Veteran has essentially 
testified that all relevant records of treatment from "Dr. 
J.B." have been submitted, and that reports of treatment in 1980 
from "Dr. C." could not be obtained.  The Board further notes 
that at his hearing, it was agreed that the record was to be held 
open for the following 60 days, in order for the Veteran to 
submit additional evidence.  However, there is nothing of record 
to show that any additional evidence was ever received.  The RO 
has obtained the Veteran's VA and non-VA medical records.  The 
Veteran was also afforded a VA examination in November 2007 which 
is adequate for rating purposes because it includes a 
comprehensive examination of the claimant after a review of the 
record on appeal that allows the Board to rate the severity of 
his disorder under all relevant Diagnostic Codes.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Barr v. Nicholson, 21 Vet. 
App. 303 (2007). .  

As a final matter, at the Veteran's April 2010 hearing, the 
Veteran's representative asserted that a March 2008 VA opinion 
was inadequate.  However, the Board finds that there is no basis 
for additional development of this claim.  Specifically, in the 
RO's July 2008 decision, which decreased the Veteran's disability 
evaluation (and which has been reversed by the Board in this 
decision) the RO apparently based its decision, at least in part, 
on a March 2008 VA medical opinion.  In that opinion, it was 
concluded that the Veteran's spondylolisthesis, degenerative 
joint disease, and degenerative disc disease ("low back 
pathology"), was not related to his service-connected low back 
strain.  The RO reduced the Veteran's rating after it determined 
that his low back strain had resolved.  In rebuttal, the Veteran 
submitted several statements from physicians, dated between 2008 
and 2010.  These reports include opinions which essentially 
associate the Veteran's low back pathology with his service.  
However, in reaching this decision, the Board has not attempted 
to dissociate any low back symptoms from the Veteran's service-
connected disability.  Therefore, the March 2008 VA opinion, 
which does not include any findings as to the Veteran's 
functioning, is not material to the Board's decision, and this 
"issue" is moot.  

The Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

Restoration of the 20 percent disability evaluation for service-
connected low back strain is granted effective October 1, 2008.

A rating in excess of 20 percent for service-connected low back 
strain is denied at all times during the pendency of the appeal.


REMAND

With regard to the claim for service connection for a right upper 
extremity disability, the Board first notes that during his 
hearing, held in April 2010, the Veteran essentially testified 
that when he initially hurt his right arm, that he was treated 
for about three weeks, and that the impression was bursitis or 
tendonitis.  He further testified that he sustained a second 
injury in about 1978, when he jammed his right elbow, with damage 
to the forearm, biceps, and shoulder.  Given the scope of the 
claimed residuals of his injuries, the Board has construed the 
issue broadly, to include the entire "right upper extremity," 
and this term is intended to include the right shoulder.  

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  
A veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service.  Id.  

The Veteran has testified that he injured his right upper 
extremity on two occasions during service, and that he has had 
ongoing symptoms since that time.  His service treatment reports 
show treatment for right upper extremity symptoms.  He has not 
yet been afforded an examination.  Under the circumstances, the 
Veteran should be afforded an examination of his right upper 
extremity, to include an etiological opinion.  

The appellant is hereby notified that it is his responsibility to 
report for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the claim.  
38 C.F.R. § 3.655 (2009).  

Finally, once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on individual 
unemployability (TDIU) is raised.  Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 3.155 (2003).  

In this case, at his hearing the Veteran testified that he had 
stopped working due to his back disability.  Under the 
circumstances, the Board finds that a TDIU claim has been raised.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) the 
Court stated that when the issue of entitlement to a TDIU rating 
for a particular service-connected disability or disabilities is 
raised in connection with a claim for an increased rating for 
such disability or disabilities, the Board has jurisdiction to 
consider that issue.  The Court indicated that if the Board 
determines that further action by the RO is necessary with 
respect to the issue, the Board should remand that issue.

Here, the RO has not yet adjudicated a claim for TDIU, nor has 
the Veteran been afforded VCAA notice.  Therefore, a remand to do 
so is required.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 19.29, 
19.31 (2009); Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the Veteran a 
VCAA notice letter with respect to the 
issue of entitlement to a TDIU.

2.  The RO/AMC should develop and 
adjudicate the issue of entitlement to 
TDIU.

3.  The RO/AMC should schedule the Veteran 
for an examination of his right upper 
extremity, in order to ascertain the nature 
and etiology of all right upper extremity 
disorders, to include the right shoulder.  
The claims folders and a copy of this 
REMAND should be reviewed by the 
examiner, and the examiner must 
annotate the examination report that 
the claims files were in fact made 
available for review in conjunction 
with the examination.  

a) For each of the diagnosed right 
upper extremity disorder found, the 
examiner should express an opinion as 
to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent 
or greater) that it was caused by the 
Veteran's service, from 1960 to 1979.  

b) If any of the diagnosed right upper 
extremity disorders includes 
arthritis, the examiner should express 
an opinion as to whether it is at 
least as likely as not (i.e., a 
likelihood of 50 percent or greater) 
that it manifested itself to a 
compensable degree in the first post-
service year.

A rationale for any opinion expressed 
should be provided.  If the examiner 
cannot express any of the requested 
opinions, the examiner should explain 
the reasons therefor.  The examiner 
should be notified that the term "at least 
as likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that conclusion 
as it is to find against it.  

4.  After undertaking the above 
development, the RO/AMC should provide the 
Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A; 
and 38 C.F.R. § 3.159 (2009).

5.  The RO/AMC should then readjudicate the 
service connection issue remaining on 
appeal.  If the determination remains 
unfavorable to the appellant, he should be 
provided with a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered.  
The appellant and his representative should 
be given an opportunity to respond to the 
SSOC before the appeal is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


